Citation Nr: 0920590	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-20-533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at 
Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2008, the Board denied the 
Veteran's claim.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in March 2009.  By 
Order of the Court, the claim was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, the Veteran's representative submitted a 
statement indicating that the Veteran has been receiving 
treatment from the VA Medical Center in Brecksville, Ohio for 
PTSD.  The Board notes that the most recent VA treatment 
records associated with the claims file are dated in August 
2006.  Such records may prove to be relevant and probative as 
to the current severity of the Veteran's PTSD.  As such, the 
Board finds that a remand is necessary to obtain the most 
recent medical records pertaining to PTSD.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records from the VA Medical Center in 
Brecksville, Ohio.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.	After any other development the RO 
deems appropriate, the RO should then 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

